Name: Commission Regulation (EEC) No 1456/85 of 31 May 1985 fixing the 1985/86 marketing year for cherries in syrup
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff
 Date Published: nan

 No L 144/72 Official Journal of the European Communities 1 . 6. 85 COMMISSION REGULATION (EEC) No 1456/85 of 31 May 1985 fixing the 1985/86 marketing year for cherries in syrup accordingly necessary to postpone the beginning of the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 2a (2) thereof, Whereas the system of production aid provided for in Article 3 of Regulation (EEC) No 516/77 requires that prices shall be fixed which processors must pay to producers ; whereas those prices must be determined taking into consideration the prices for fresh fruit ; Whereas Article 2a ( 1 ) of Regulation (EEC) No 516/77 provides that the marketing year for cherries in syrup is to start on 1 0 May ; Whereas the prices applicable in the sector of fresh fruit were not fixed in time to allow the minimum prices to be fixed before the beginning of the marketing year for cherries in syrup ; whereas it is HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 2a ( 1 ) of Regulation (EEC) No 516/77 the 1985/86 marketing year for cherries in syrup falling within subheading 20.06 B of the Common Customs Tariff shall run from 27 May 1985 to 9 May 1986 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 81 , 23 . 3 . 1985, p . 10 .